    Case 5:18-md-02827-EJD Document 618 Filed 04/28/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                    NORTHERN DISTRICT OF CALIFORNIA

                                SAN JOSE DIVISION



                                                   Case No. 5:18-md-02827-EJD

 IN RE: APPLE INC. DEVICE                          AMENDED NOTICE OF APPEAL
 PERFORMANCE LITIGATION



 This document relates to:
 ALL ACTIONS




        Objectors Sarah Feldman and Hondo Jan hereby appeal to the United States Court

of Appeals for the Ninth Circuit from this Court’s (1) Order Granting Named Plaintiffs’

Motion for Final Approval of Class Action Settlement (Document 608); (2) Order Granting

in Part Plaintiff’s Motion for Attorneys’ Fees, Expenses and Service Awards (Document

609); (3) Amended Judgment (Document 612); and (4) Amended Judgment (Document

613).

                                                  Respectfully submitted,

                                                  Sarah Feldman and Hondo Jan
                                                  By their attorneys:

                                                  s/ Kendrick Jan
                                                  Kendrick Jan, APC
                                                  402 West Broadway, Suite 1520
                                                  San Diego, CA 92101
                                                  Tel: (619) 231-7702
                                                  kj@jan-law.com
     Case 5:18-md-02827-EJD Document 618 Filed 04/28/21 Page 2 of 2




                                                     s/ John J. Pentz
                                                     John J. Pentz, Esq., pro hac vice
                                                     19 Widow Rites Lane
                                                     Sudbury, MA 01776
                                                     Phone: (978) 261-5725
                                                     jjpentz3@gmail.com


                             CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing was filed with the Clerk of Court
using CM/ECF on April 28, 2021, and as a result has been served on all counsel of record
via transmission of Notices of Electronic Filing generated by CM/ECF.


                                                     By: s/ Kendrick Jan




                                            16
